Citation Nr: 0614357	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her stepdaughter



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because her deceased spouse did not have the 
required military service to render him eligible for VA 
benefits.

The appellant testified before the undersigned at a 
videoconference hearing held in December 2005.

In December 2005, and following her hearing, the appellant 
submitted additional evidence, along with a waiver of her 
right to have the evidence considered by the RO in the first 
instance.  See 38 C.F.R. § 20.1304 ( 2005)


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits based 
on qualifying service by the appellant's spouse have not been 
met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005)).  VA has issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  These 
new provisions redefine the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that February 2002 and June 2002 correspondences, together 
with the January 2003 letter from the RO stating that her 
deceased husband did not have the requisite service for VA 
benefits, and subsequent discussion to the same effect in the 
July 2003 statement of the case, adequately informed her of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  
Correspondence from the RO informed the appellant that it 
must secure a certification from the service department of 
her deceased husband's service.  The RO further notified the 
appellant that the service department had determined that her 
spouse did not have the required military service for VA 
benefits.  Thus, she was informed of her responsibilities in 
the development of the claim, and of VA's responsibilities, 
which the RO fulfilled.  She was notified and made aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which is determinative and unfavorable to this 
claim.  

Although the appellant believes that the RO contacted the 
service department utilizing an incorrect middle name for her 
deceased spouse, the correct middle name, as verified at her 
hearing before the undersigned, was actually used.  Compare 
Transcript of December 15, 2005 hearing at page 5 with 
response from NPRC received in June 2002.

As discussed below, VA is bound in this case by the finding 
of the NPRC that the appellant's late spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.  The RO attempted to assist the appellant by 
contacting NPRC to determine whether he had the requisite 
service, but the response from NPRC indicates he did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying this claim.  She has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's deceased husband's alleged period 
of active service, and no other development is warranted 
because the law, and not the evidence, is dispositive in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2005).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003).

Additionally, any error in the timing of VCAA notice is not 
shown to have any effect on this case or to cause injury to 
the claimant.  As such, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  The enactment of the 
VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), the Court held that the enactment of the VCAA 
does not affect matters on appeal when the question is one 
limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for non-
service-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).



Background

In January 2002, the RO received an application for VA death-
related benefits from the appellant.  In June 2002, the RO 
received the NPRC's response to RO inquiries as to the nature 
of the appellant's deceased spouse's service.  

In a June 2002 letter, the RO informed the appellant that her 
deceased spouse did not have the requisite service for VA 
benefits.  It was noted that the NPRC had advised the RO that 
he had not served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerillas, in the 
service of the Armed Forces of the United States.  The RO 
further informed her that decisions concerning verification 
of military service were the responsibility of the NPRC and 
were binding on VA, which has no authority to change or amend 
the findings.

Thereafter, the appellant submitted numerous documents in 
support of the claim that her spouse served as a member of 
the Commonwealth Army of the Philippines in the service of 
the Armed Forces of the United States.  However, in a 
correspondence from January 2003 the RO advised the appellant 
that the evidence submitted was previously furnished to NPRC 
and was the basis for their previous negative certification.  
The correspondence and the July 2003 statement of the case 
again informed the appellant that decisions concerning 
verification of military service are the responsibility of 
the NPRC and are binding on VA.

In December 2005, the appellant submitted a firearms 
certification indicating that the deceased surrendered the 
rifle issued to him.  The service information provided on the 
certification form is the same as that provided in earlier 
documents submitted by the appellant.




Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a) and (c), to govern the conditions under 
which VA may extend veterans' benefits based on service in 
the Philippine Commonwealth Army.  

It bears emphasis that those regulations require that an 
applicant prove his service in the Philippine Commonwealth 
Army (and thus his status as a veteran) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department fails to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria, 118 F.3d at 
749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies his service, 
or, as in this case, the service department verifies the 
service of the party whose alleged service is the basis of 
the claim.  Id.

Analysis

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from a 
United States service department.  See 38 C.F.R. § 3.203(a).

The United States service department's determination as to 
service is binding on VA.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The service 
department in this case has determined that the appellant's 
late spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  The Board must 
therefore find that the deceased did not have the type of 
qualifying service, as enumerated in 38 C.F.R. § 3.40, that 
would confer upon the appellant basic eligibility for VA 
benefits. Accordingly, the appellant's claim for entitlement 
to VA benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Certain revised regulations pertaining to Filipino veterans 
and their beneficiaries became effective February 16, 2006.  
See 71 Fed. Reg. 8215 (Feb. 16, 2006).  While those 
regulations were published and became effective during the 
pendency of this appeal, they were not applied to the present 
claim as this case was certified to the Board prior to the 
promulgation of the regulations.  A review of the revised 
regulations does not disclose any pertinent change that would 
affect the outcome of this decision, however.  Therefore, the 
Board concludes that the appellant is not prejudiced by the 
Board's proceeding to decide this appeal without first 
remanding the case to the RO for initial consideration of the 
amended regulations, as there are no substantive changes in 
the regulations pertinent to this appeal.


ORDER

The appeal for basic eligibility for VA benefits is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


